Baker & McKenzie LLP 2300 Trammell Crow Center 2001 Ross Avenue Dallas, Texas United States Tel: +1 Fax: +1 www.bakermckenzie.com Albert G. McGrath, Jr. Tel: +1 albert.g.mcgrath@bakernet.com November 7, 2012 Mellissa Campbell Duru Special Counsel United States Securities & Exchange Commission Office of Mergers & Acquisitions Washington, DC 20549-3628 Gold Reserve Inc. Schedule TO-I/A Filed October 30, 2012 File No. 5-78278 Dear Ms. Duru: On behalf of our client, Gold Reserve Inc. (“Gold Reserve” or the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in your letter of November 5, 2012 relating to the above-referenced Schedule TO-I (the “Schedule TO”). To facilitate your review, we have repeated each of the comments in italics followed immediately by the response of Gold Reserve to that particular comment. Please note that capitalized terms used but not otherwise defined in this letter have the meanings ascribed to such terms in the Schedule TO. S c h e dule T O - I /A The O f f e r, page 20 1. R e f e r to disclosure on p a g e 22 a nd y our r e sponse to prior c om m e nt 24. On p a ge 2 2 , y ou disclose the ma x i m um a d di t ional c onsid e r a t i on r e c e ivable would be a ppro x i m a te l y $11,966.40. I n y o u r re s p onse, it a pp ea rs th a t t he ma x i m um a g g re g a te c o n side ra t ion would be a ppro x i m a te l y , 639. P le a se r e c on c i l e or a dvise. Gold Reserve is filing an amendment to its Schedule TO with a supplement to the Offer that discloses the correct number, $12,639. 2. W e note y our r e sponse to prior c om m e nt 18 and d i s c losure on p a ge 23. W e p a rtial l y r e is s ue c om m e nt 18. S upplem e ntal l y provi d e the b a sis f or the h y pothetic a l esti m a tes p re s e nted or r e vise to pr o vide e s t i mat e s for whi c h support ca n be p rovid e d. F or e x a mp l e , a dvise us of how the c ompa n y d e riv e d the h y pot h e t i ca l esti m a tes. Ha ve s i m i lar a rbitr a t i on p r o c ee di n g s b ee n r e sol v e d ? Advise us of the a v e ra g e si z e of the ac tual a rbitr a t i on amounts awarded relative to the claim sought (i.e. what has the recovery rate been in recent years)?
